Citation Nr: 0929636	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-17 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the Veteran is entitled to continued benefits 
pursuant to a program of independent living services under 
Title 38 United State Code, Chapter 31.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in January 2008.  This matter was 
originally on appeal from a February 2006 determination of 
the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Employment Division (VR&E) in Lexington, 
Kentucky, which terminated benefits paid to the Veteran 
pursuant to a program of independent living services.  

In October 2007, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

When this case was previously remanded, the issue on appeal 
was noted to be whether the Veteran is entitled to  pursuant 
to a program of independent living services under Title 38 
United State Code, Chapter 31 was proper.  However, after 
careful review of the evidence, the Board finds that the 
issue is more appropriately characterized as reflected on the 
title page of this decision.   


FINDINGS OF FACT

1.  In February 2005, the Veteran was found to be eligible 
for VR&E services; however, as it was found that it was not 
feasible for him to return to work due to his severe 
disabilities, he was evaluated to determine needed services 
which may be provided under the Independent Living Program.

2.  In July 2005, the Veteran was determined to be entitled 
to services from July 2005 to August 2006 under an Individual 
Independent Living Plan (IILP), which was signed by both the 
Veteran and VA counseling psychologist.  

3.  The IILP included the provision of selective art classes 
and supplies for meaningful activities while at home and an 
ergonomic chair, table, and easel to reduce stress on the 
Veteran's body while painting for a duration of July 2005 to 
August 2006.   

4.  The Veteran is entitled to the services outlined in his 
IILP.   


CONCLUSION OF LAW

The criteria for the provision of selective art classes and 
art supplies, an ergonomic chair, a table, and an easel 
pursuant to a program of independent living services under 
Title 38 United State Code, Chapter 31 for the period from 
July 27, 2005 to August 1, 2006 have been met.  38 U.S.C.A. 
§§ 3100, 3101, 3109, 3120 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 21.1, 21.35, 21.76, 21.160, 21.162, 21.192 (2008); 
VAOGCPREC 34-97 (November 5, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In the present case, no VCAA notice was provided.  
However, the Board notes that VCAA notice requirements do not 
extend to claims involving independent living services which 
are governed by Chapter 31.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

Notwithstanding the above, the Board notes that the Veteran 
has been adequately informed of the basis for the termination 
of his benefits and has demonstrated an understanding of the 
reason for such termination during the course of this appeal.  
The Veteran has also been afforded with ample opportunity to 
present information and evidence in support of his claim and 
was afforded a Board hearing before the undersigned in 
connection with his appeal.  Neither the Veteran nor his 
representative has asserted any lack of understanding or due 
process with respect to the claim.  The Board further finds 
that there has been substantial compliance with its prior 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In light 
of the foregoing, the Board finds that this case is ready for 
appellate review.  

Analysis 

The Veteran contends that his VA case manager improperly and 
arbitrarily terminated his benefits pursuant to a program of 
independent living services.  Specifically, the Veteran 
asserts that the case manager decided in January 2006 that VA 
would not provide any additional supplies or training in 
support of his participation in art classes and had already 
provided sufficient training and supplies to allow him to 
meet the objectives of his IILP.  The Veteran does not assert 
that he has not been afforded with other services and/or 
items under his IILP.   

The Board initially notes that the Veteran is service-
connected for posttraumatic stress disorder (PTSD), sleep 
apnea, residuals of a gunshot wound to the left buttock and 
thigh, residuals of a gunshot wound to the right leg and 
knee, lumbar disc protrusions and muscle spasms, right 
posterior tibial and peroneal nerve palsy with peripheral 
neuropathy, residuals of a gunshot wound to the right thigh, 
residuals of a gunshot wound to the abdomen, post surgical 
abdominal scar associated with the gunshot wound, residuals 
of malaria, and erectile dysfunction.  The Veteran has a 
combined evaluation of 100 percent and is in receipt of 
special monthly compensation in connection with his service-
connected disabilities.  The Veteran also has multiple 
nonservice-connected disabilities.    

The Veteran was notified in a letter dated in February 2005 
that the VR&E determined that it was not reasonable to expect 
that he would be able to train for or obtain a suitable job 
at that time.  An October 2005 letter sent to the Veteran 
further reveals that it was determined that it was not 
feasible for the Veteran to participate in an employment plan 
of service because of his medical condition.  As a result, 
the Veteran was evaluated for independent living services.  

For those veterans for whom a vocational goal is not 
reasonably feasible due to severe disabilities, VA conducts a 
program of independent living services.  38 U.S.C.A. §§ 3109, 
3120 (West 2002); 38 C.F.R. § 21.53(f) (2008).  The program 
includes the services needed to enable a Veteran to achieve 
maximum independence in daily living, including counseling, 
diagnostic, medical, social, psychological, and educational 
services.  See 38 U.S.C.A. §§ 3100, 3101(4) (West 2002); 38 
C.F.R. 
§ 21.35(a) (2008).  The purpose of independent living 
services is to assist eligible veterans whose ability to 
function independently in family, community, or employment is 
so limited by the severity of disability (service and 
nonservice-connected) that vocational or rehabilitation 
services need to be appreciably more extensive than for less 
disabled veterans.  38 C.F.R. § 21.160(a) (2008).  
Independence in daily living is defined as the ability of a 
veteran, either without the services of others or with a 
reduced level of the services of others, to live and function 
within such veteran's family and community.  38 U.S.C.A. § 
3101(2) (West 2002); 38 C.F.R. § 21.160(b) (2008).

The record reflects that an independent living assessment was 
conducted in March 2005.  At that time, the certified 
rehabilitation counselor recommended in her report that the 
Veteran be provided with (1) art supplies and assistance in 
providing a proper work environment so that he did not 
experience pain when engaging in the activity of painting; 
(2) coordination of pain management; (3) payment for six 
months of art classes; and (4) adaptive devices such as a 
lumbar support cushion for the seat in his car and possibly a 
lift chair.  

In regard to item (1) above, the counselor explained in her 
report that the Veteran had an art studio in his home but did 
not have the proper seating arrangement to accommodate his 
back impairment.  Consequently, the Veteran asked that VA 
assist him in purchasing a suitable table, easel, and chair 
to allow him to engage in the activity without undue stress 
on his body.  He also asked for additional art supplies to 
pursue his interest.  In regard to item (3) above, the 
counselor wrote that the Veteran was attending art classes to 
further develop his technique at that time, which he found 
helpful, and wanted to be provided with another 6 months to 
round out his skill set.     

On July 27, 2005, the Veteran was determined to be entitled 
to services under the IILP.  The identified objective of the 
ILLP, pertinent to the provision of art classes and supplies, 
was to improve the quality of life at home for the Veteran.  
In this regard, the plan developed included provision of 
"selective art classes and art supplies for meaningful 
activities while at home" and an "ergonomic chair, table, 
and easel" to reduce stress on the Veteran's body while 
painting.  The duration of services was noted to be from July 
2005 to August 2006 with an anticipated completion date of 
August 1, 2006.  The ILLP included in the record was signed 
by both the Veteran and the VR&E counseling psychologist.    

Thereafter, the Veteran submitted requests (and receipts) for 
reimbursement of several art classes attended and numerous 
art supplies purchased as well as requests for additional art 
supplies and classes to include for the period prior to July 
27, 2005.  It is written by the counseling psychologist in a 
December 2005 case note that the Veteran had asked for many 
supplies and that he would approve those that were necessary.  
Reimbursement and/or purchase of certain art classes and art 
supplies for the Veteran was approved.  More specifically, 
according to the statement of the case, the Veteran was 
reimbursed in the amount of $1166.21 for supplies and classes 
from July 27, 2005, additional supplies were purchased in the 
amount of $1036.30, and art classes were paid through March 
2006.  Also, it is noted that the Veteran was provided with a 
power lift chair and treadmill.  The total expenditures were 
$3240.51.  

In January 2006, the Veteran sent an email to the counseling 
psychologist noting that he had received some of the art 
supplies that he had requested but not all that he required.  
The Veteran listed numerous additional art supplies he 
thought were required but not received to include various 
paint brushes/brush sets, a hand rest, a stapler, lamps, and 
a chair. 

In his February 2006 response, the counseling psychologist 
responded that he could not approve everything on the 
Veteran's list but would reimburse him or provide some of the 
most expensive items.  He also noted that the documentation 
provided by the Veteran for art classes through the January 
2006 to March 2006 term had been approved and the Veteran had 
been reimbursed for the term.  He further commented that VR&E 
had spent approximately $3000.00 on the Veteran and he 
believed that essential services had been provided.  
Moreover, he explained to the Veteran that he would not have 
been able to provide any services related to his supplies and 
art classes had he known that the Veteran was an accomplished 
artist at the time that he developed the plan (i.e., ILLP) 
but was now obligated to provide essential services.  The 
counseling psychologist advised the Veteran that he had the 
right to appeal any decision he made and, thereafter, the 
Veteran appealed the decision to discontinue his benefits.  

The Board notes that VA has the authority to provide services 
and assistance of a recreational nature as a component of an 
eligible Veteran's program of independent living services and 
assistance under 38 U.S.C.A. § 3120.  Furthermore, VA has the 
authority, and responsibility, to provide all services and 
assistance deemed necessary on the facts of the particular 
case to enable an eligible veteran participating in such a 
program to live and function independently in his or her 
family and community without, or with a reduced level of, the 
services of others.  This includes the authority to approve, 
when appropriate, services and assistance that are in whole 
or part recreational in character when the services are found 
to be needed to enable or enhance the veteran's ability to 
engage in family and community activities integral to the 
veteran's achieving his or her independent living program 
goals.  VAOGCPREC 34-97.

A veteran will be in independent living program status during 
periods in which the veteran receives rehabilitation services 
prescribed in an IILP.  38 C.F.R. § 21.192(c)(2) (2008).  
When a veteran's case has been assigned to independent living 
program status, the case will be terminated from that status, 
if one of the following occurs: (1) a veteran, who has been 
notified of necessary arrangements to begin a program, the 
date the program begins and instructions as to the next steps 
to be taken: (i) fails to report and does not respond to 
follow-up contact by the case manager; (ii) declines or 
refuses to enter the program; or (iii) defers entry for more 
than 30 days beyond the scheduled beginning date, unless the 
deferment is due to illness or other sufficient reason; (2) 
the veteran completes the IILP; (3) either the veteran or VA 
interrupts the program; (4) either the veteran or VA 
discontinues the program; or (5) service-connection for the 
veteran's service connected disability is severed by VA or he 
or she otherwise ceases to be eligible.  38 C.F.R. 
§ 21.192(d) (2008).    

As stated above, the Veteran only contends that he has not 
been provided with the art supplies and classes agreed to in 
his IILP and as required to pursue his painting activities.  

The Board notes that the provision of "selective art classes 
and art supplies" as well as an "ergonomic chair, table, 
and easel" were recommended by the rehabilitation counselor 
and clearly found to be necessary to carry out the Veteran's 
IILP by the counseling psychologist at the time of the IILP's 
development in July 2005 as such evaluation criteria were 
specifically included in the plan, despite the counseling 
psychologist's subsequent reconsideration of this decision.  
38 C.F.R. § 21.162 (2008).   

The record reveals that the Veteran did not fail to report or 
respond to follow-up contact by his case manager, did not 
decline or refuse to enter the program, and did not defer 
entry for more than 30 days beyond the scheduled beginning 
date.  The record also shows that neither the Veteran nor VA 
interrupted the program.  There is further no clear 
indication that VA or the Veteran discontinued the program.  
Rather, as will be explained below, it appears that the 
Veteran's case was closed on the basis that he had completed 
his IILP and essential services had been rendered.  

However, after review of the record, the Board finds that the 
Veteran was entitled to a continuation of the benefits for 
the duration outlined in the IILP.  In this regard, the Board 
recognizes that the VR&E counseling psychologist concluded 
that the Veteran has already been provided with essential 
services to satisfy the objectives of his IILP.  However, the 
evidence indicates that the Veteran may not have been 
provided with the supplies specified in the IILP.  For 
example, in a February 2006 statement, the Veteran reported 
that he had not been provided with an ergonomic chair to use 
while painting.  It also remains unclear whether the Veteran 
was provided with the table and easel specified in the IILP.  
The report of total program cost provided by the counseling 
psychologist on remand is not illuminating in this particular 
regard.  

The evidence further suggests that the Veteran's entitlement 
to selective art classes and art supplies may have been 
terminated prematurely.  As noted above, the IILP specifies 
that the duration of services with respect to the Veteran's 
selective art classes and art supplies was to be from July 
2005 to August 2006.  However, the counseling psychologist 
determined that the essential services had been provided in 
February 2006, several months before the anticipated 
completion date of August 1, 2006.  While it is noted that 
the rehabilitation counselor recommended payment for only six 
months of art classes and noted that the Veteran asked to 
continue for an additional six months to round out his skill 
set, the counseling psychologist has not articulated this as 
a reason for early termination of benefits and did not 
expressly limit the Veteran's art training and supplies to 
six months in the IILP.  Rather, in his January 2009 Remand 
Response, he noted, in pertinent part, that the Veteran was 
denied supplies and equipment beyond his IILP date of August 
2006 and those beyond a reasonable amount to achieve his IILP 
objectives.  While the counseling psychologist's explanation 
seems to suggest that he continued to consider the Veteran's 
requests for supplies and classes for the period through 
August 2006, the assertion is not shown to be supported by 
the record.  Nevertheless, the Veteran is entitled to such 
consideration in accordance with the IILP.  

Thus, upon review of the evidence, the Board finds that the 
Veteran is entitled to the selective art classes and supplies 
as well as an ergonomic chair, table, and easel for painting 
for the period from July 27, 2005 to August 1, 2006, as 
specified in the IILP.  To the extent that the Veteran has 
not been previously provided with these specified services 
and/or items, he is entitled to such benefits subject to any 
budgetary constraints and necessary approvals.  

However, in making this determination, the Board notes that 
VA has a great deal of discretion in determining the nature 
and scope of services needed by a Veteran in an independent 
living services program.  VAOPGCPREC 34-97.  Therefore, VA is 
not obligated to approve for purchase and/or reimbursement 
all art classes and art supplies for the period in question, 
despite the Veteran's assertions to the contrary.  
Furthermore, it is specifically noted in the IILP that VA 
would provide selective art classes and supplies, which 
clearly indicates that VA has discretion in determining what 
is necessary to carry out the Veteran's IILP.  The Board 
observes that the Veteran has requested to have VA purchase 
or reimburse him for a myriad of art classes and supplies in 
connection with his IILP with the assertion that they are 
necessary for him to engage in his art activity.  However, 
aside from the Veteran's own statements, he has presented no 
independent evidence such as a list of required supplies for 
his art classes or a letter from his art teacher identifying 
the necessary supplies to show that any of his requested art 
items were in fact required for the period in question.  
Further, it is clear that not all of the art items requested 
by the Veteran were required as the Veteran essentially 
admitted in a December 2005 letter that he wanted additional 
art items to be purchased that he "believe[d] might help 
[him]."  Such statement does not support the conclusion that 
the additional items requested at that time were required.    

The Board further recognizes that the Veteran has requested, 
at various times, to be afforded with ongoing art training 
indefinitely.  For example, in a December 2005 rehabilitation 
services case note, the counseling psychologist wrote that 
the Veteran asked him for "ongoing training forever" when 
they met for the purpose of selecting a treadmill.  However, 
VA law and regulation does not allow for receipt of 
independent living benefits under Chapter 31 indefinitely.  
See 38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. §§ 21.76, 21.78 
(2008).  To the extent that the Veteran has asked for 
training and supplies beyond what has been articulated in his 
IILP and deemed necessary by the VR&E counseling 
psychologist, no further entitlement is deemed warranted.  



	(CONTINUED ON NEXT PAGE)


ORDER

To the extent that the Veteran has not been provided with the 
specified services and/or items in his IILP and subject to 
any budgetary constraints and necessary approvals, the 
Veteran is entitled to the provision of selective art classes 
and art supplies, an ergonomic chair, table, and easel 
pursuant to a program of independent living services under 
Title 38 United State Code, Chapter 31 for the period from 
July 27, 2005 to August 1, 2006. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


